Title: From George Washington to George Muse, 29 January 1774
From: Washington, George
To: Muse, George



Sir,
Mount Vernon 29th January 1774

Your impertinent Letter of the 24th ulto, was delivered to me yesterday by Mr Smith—As I am not accustomed to receive such from any Man, nor would have taken the same language from you personally, without letting you feel some marks of my resentment; I would advise you to be cautious in writing me a second of the same tenour; for though I understand you were drunk when you did it, yet give me leave to tell you, that drunkeness is no excuse for rudeness; & that, but for your stupidity & sottishness you might have known, by attending to the public

Gazettes, (particularly Rinds of the 14th of January last) that you had your full quantity of ten thousand acres of Land allow’d you; that is, 9073 acres in the great Tract of 51,302 acres, & the remainder in the small tract of 927 acres; whilst I wanted near 500 acres of my quantity, Doctr Craik 300 of his, and almost every other claimant little or much of theirs. But suppose you had really fallen short 73 acres of your 10,000, do you think your superlative merit entitles you to greater indulgences than others? or that I was to make it good to you, if it did? when it was at the option of the Governor & Council to have allowed you but 500 acres in the whole, if they had been inclin’d so to do. If either of these should happen to be your opinion, I am very well convinced you will stand singular in it; & all my concerns is, that I ever engag’d in behalf of so ungrateful & dirty a fellow as you are. But you may still stand in need of my assistance, as I can inform you that your affairs, in respect to these Lands, do not stand upon so solid a basis as you may imagine, & this you may take by way of hint; as your coming in for any, much less a full share may still be a disputed point, by a Gentleman who is not in this Country at this time, & who is exceedingly dissatisfyed therewith. I wrote to you a few days ago concerning the other distribution, proposing an easy method of dividing our Lands; but since I find in what temper you are, I am sorry I took the trouble of mentioning the Land, or your name in a Letter, as I do not think you merit the least assistance from

G: Washington

